   1
   2
   3
   4
   5                            UNITED STATES DISTRICT COURT
   6                          SOUTHERN DISTRICT OF CALIFORNIA
   7
  8    ROCHELLE NISHIMOTO,                              Case No.: 3:16-cv-1974-BEN-LL
  9                                        Plaintiff,
                                                        ORDER ON PLAINTIFF'S MOTION
 10    V.                                               TO RETAX COSTS
                                                        [Doc. 170]
 11    COUNTY OF SAN DIEGO, et al.,
 12                                    Defendants.
 13
 14          Plaintiff Nishimoto moves this Court to re-tax and reduce to zero the clerk's order
 15    taxing costs of$21,065.09 for Defendant CPMG and $21,756.26 for Defendant Brantman.
 16    Doc. 170. In the alternative, Plaintiff moves the Court to stay the execution of those costs
· 17   until Plaintiffs appeal is decided. Because this matter is currently on appeal before the
 18    Ninth Circuit, the Court finds a stay in the execution of costs is warranted. Accordingly,
 19    Plaintiffs motion is GRANTED as to her alternative request for a stay and DENIED
20     without prejudice to her re-filing her motion to re-tax costs after the appeal has concluded.
21           IT IS SO ORDERED.
22
23     Date: Janu~2020
24
25
26
27
28

                                                                                   3: 16-cv-1974-BEN-LL
